DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11.314674. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Pending claim 2 reads:
A direct memory access (DMA) system, comprising:
a DMA hardware unit comprising:
a request generator configured to generate, during each parallel memory address computation cycle, (1) m memory addresses for a multi-dimensional tensor in parallel and, for each memory address, (1i) a respective request for a memory system to perform a memory operation for the multi-dimensional tensor, wherein the request generator comprises m memory address units, and wherein each memory address unit comprises:
a step tracker configured to generate, during each parallel memory address computation cycle, memory address offset values for a respective tensor element of the multi-dimensional tensor; and
a memory address computation element configured to:
generate, during each parallel memory address computation cycle and based on the respective memory address offset value for each dimension, a memory address for the respective tensor element of the multi-dimensional tensor; and
transmit, to the memory system, the request to perform the memory operation using the memory address; and
a progress tracker comprising:
a response reorder unit configured to maintain, for each tensor element, a status of whether a memory operation for the tensor element has been performed; and
a synchronization unit configured to provide, to a processor core, multiple partial updates that each specify an overall status of memory operations performed on the tensor elements of the multi-dimensional tensor;
wherein each step tracker generates step index values and memory address offset values for a different tensor element than each other step tracker during each parallel memory address computation cycle; and
wherein m is greater than or equal to two.

Patented claim 1 reads:
A direct memory access (DMA) system, comprising:
one or more hardware DMA threads, wherein each DMA thread comprises:
a request generator configured to generate, during each parallel memory address computation cycle, (1) m memory addresses for a multi-dimensional tensor in parallel and, for each memory address, (i1) a respective request for a memory system to perform a memory operation for the multi-dimensional tensor, wherein the request generator comprises m memory address units, and wherein each memory address unit comprises:
a step tracker configured to generate, during each parallel memory address computation cycle, memory address offset values for a respective tensor element of the multi- dimensional tensor, the generating comprising determining, for each dimension of the multi- dimensional tensor, (i) a respective step index value for the dimension and, based on the respective step index value, (ii) a respective stride memory address offset value for the dimension, wherein the respective step index values for the dimensions of the multi-dimensional tensor correspond to a location of the respective tensor element within the multi-dimensional tensor; and
a memory address computation element configured to:
generate, during each parallel memory address computation cycle and based on each the respective stride memory address offset value for each dimension, a memory address for  the respective tensor element of the multi-dimensional tensor; and
generate, during each parallel memory address computation cycle and based on the respective memory address offset value for each dimension, a memory address for the respective tensor element of the multi-dimensional tensor; and
transmit, to the memory system, the request to perform the memory operation using the memory address;
wherein each step tracker generates step index values and memory address offset values for a different tensor element than each other step tracker during each parallel memory address computation cycle:
wherein m is greater than or equal to two.

Pending claim 3 reads:  
The DMA system of claim 2, wherein the step tracker is configured to generate the
memory address offset values for the respective tensor element of the multi-dimensional tensor
by determining, for each dimension of the multi-dimensional tensor, (1) a respective step index
value for the dimension and, based on the respective step index value, (ii) a respective memory
address offset value for the dimension, wherein the respective step index values for the
dimensions of the multi-dimensional tensor correspond to a location of the respective tensor
element within the multi-dimensional tensor.  Thus claim 3 adds the removed limitation of patented claim 1.
Patented claims 10-12 includes the progress tracker
10. The DMA system of claim 1, further comprising a progress tracker comprising a response reorder unit and a synchronization unit.
11. The DMA system of claim 10, wherein the response reorder unit is configured to maintain, for each tensor, a status of whether a memory operation for the tensor element has been performed.
12. The DMA system of claim 10, wherein the synchronization unit is configured to provide, to a processor core, multiple partial updates that each specify an overall status of memory operations performed on the tensor elements of the multi-dimensional tensor.
The claims differ in that the pending claim claims “a progress tracker comprising: a response reorder unit configured to maintain, for each tensor element, a status of whether a memory operation for the tensor element has been performed; and
a synchronization unit configured to provide, to a processor core, multiple partial updates that each specify an overall status of memory operations performed on the tensor elements of the multi-dimensional tensor” while the patent claim claims “the generating comprising determining, for each dimension of the multi- dimensional tensor, (i) a respective step index value for the dimension and, based on the respective step index value, (ii) a respective stride memory address offset value for the dimension, wherein the respective step index values for the dimensions of the multi-dimensional tensor correspond to a location of the respective tensor element within the multi-dimensional tensor;”  The step index values are a method of tracking the progress.  However all limitations are included in dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187